El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
A solicitud del Tesorero expedimos en este recurso un auto de certiorari para revisar cierta decisión del Tribunal de Contribuciones. La contribuyente ba radicado una moción de desestimación por el fundamento de que la petición se radicó fuera de tiempo. La cuestión a resolver es si la soli-citud fué radicada transcurridos ya los-treinta días después que el Secretario del Tribunal de Contribuciones notificó a las partes la finalidad de la decisión del Tribunal. Véase Island Needlework, Inc. v. Tribunal de Contribuciones, 65 D.P.R. 723.
La moción se basa en el hecho de que la contribuyente recibió una carta fechada el 14 de marzo de 1949 suscrita por el Secretario del Tribunal de Contribuciones notificándole la finalidad de la decisión, y la petición de certiorari aparece sellada en este Tribunal el 15 de abril de 1949. Empero, el abogado de la contribuyente admitió en la vista oral de la moción que la solicitud fué de hecho radicada en esta Corte el 14 de abril y no el 15, que era Viernes Santo. Este error se debió a que el referido jueves 14 el reloj de radicación en secretaría estaba defectuoso.
Sin embargo, la contribuyente insiste en que aun cuando la petición se hubiera radicado el 14 de abril, todavía estaba fuera de tiempo. No estamos conformes, ya que el Tesorero ha presentado una certificación del Secretario del *82Tribunal de Contribuciones acreditativa de que la notificación de finalidad “fué preparada con fecba 14 de marzo de 1949 pero no fué notificada al Hon. Procurador General basta el día 15 de marzo de 1949 en la cual fecba se le envió al Pro-curador General por mensajero la notificación de la finalidad de la resolución, todo lo cual consta de los records de este Honorable Tribunal que obran bajo mi custodia.”
La contribuyente arguye que esta certificación está en conflicto con el récord original que contiene una carta al Pro-curador General de fecha 14 de marzo, con una nota al calce de la misma que dice que se envió copia al Negociado de Con-tribuciones sobre Ingresos. Pero la copia al Negociado no era la notificación que exige la ley. Toda vez que el récord guarda silencio sobre la manera en que se comunicó al Pro-curador General la carta de notificación, el peticionario tenía derecho a completar el récord con la certificación del Secre-tario demostrativa de que se le comunicó personalmente el 15 de marzo. En su consecuencia, la solicitud de certiorari radicada el 14 de abril está en tiempo.
Oreemos que el Tribunal de Contribuciones debe consi-derar la conveniencia de adoptar un procedimiento similar al que existe en las cortes de distrito, en virtud del cual el tér-mino para radicar el certiorari empezaría a correr simultá-neamente para ambas partes; es decir, a partir de la fecba en que el Secretario archiva en autos la notificación de la sentencia. También debiera establecer un sistema mediante el cual sus records originales demuestren afirmativamente cuándo y en qué forma se notificó a las partes.

La moción de desestimación será declarada sin lugar.

El Juez Presidente Sr. De Jesús no intervino.